Case 2:18-cv-00304-RFB-DJA Document 239-3 Filed 05/12/21 Page 1 of 2




                     Exhibit 3
           Case 2:18-cv-00304-RFB-DJA Document 239-3 Filed 05/12/21 Page 2 of 2




                                           FW Step 2 Hearing
From:       Paul D. Cotsonis
Sent:       Thursday, November 16, 2017 11:05 AM
To:         Sean W. McDonald
Subject:    FW: Step 2 Hearing



From: Martin Manteca [mailto:martin.manteca@seiu.org]
Sent: Wednesday, November 15, 2017 10:40 PM
To: Susan Smith <ssmith@seiunv.org>
Cc: Debbie Miller <dmiller@seiunv.org>; Luisa Blue <luisa.blue@seiu.org>
Subject: Step 2 Hearing

Susan,

As you are aware Article 11, Grievance and Arbitration Procedure, of the parties
Collective Bargaining Agreement (“CBA”) provides that the Step 1 of the grievance
process is a meeting to be held with the President of SEIU Local 1107 or his/her
designee and, if not settled and appealed, the Step 2 is to be heard by a panel of 3 or 5
SEIU Local 1107 Executive Board members and that Grievances relating to the
interpretation and application of the CBA are to be initiated at Step 2 of this process.
However, as you are also aware, due to the Trusteeship of SEIU Local 1107, there is no
sitting President and there is no sitting Executive Board.

In order to maintain fidelity to the terms and spirit of the CBA in effectuating the
Grievance and Arbitration procedure of Article 11, I will act in the capacity as the SEIU
Local 1107 President for Step 1’s and Executive Vice President, Luisa Blue, will act in the
capacity as the Executive Board panel for Step 2’s. Because of Ms. Miller’s grievance is
a contract interpretation grievance requiring the grievance to be initiated at Step 2,
Ms. Blue will be the presiding officer for the hearing. However, Ms. Blue is not
available to hold the Step 2 for November 16, 2017, therefore, please provide at least
three (3) dates and times of Ms Miller’s availability in December for the Step 2 hearing
and we will schedule it accordingly.

Additionally, pursuant to her request, please be advised that Ms. Miller has been
granted and will remain on unpaid administrative leave status starting October 31st,
2017 and at least until the Step 2 hearing and she will not be required to use her PTO
time during this period.

Finally, because Ms. Miller will not be working during this interim time period, please
have her turn in her Local 1107 provided phone and equipment by close of business
this Friday.

Sent from my iPhone

                                                  Page 1



                                                                                              Local - 0836
